Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/804526, Device Mount With Releasable Attachment and Adjustable Rotation, filed 2/28/2020.   Claims 1-14 are pending.  This Final Office Action is in response to applicant's reply dated 3/28/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The Examiner notes that in an effort to further prosecution, the Examiner left a voice message for Mr. Clinton Cusick on the morning of 5/16/2022, but the call was not yet returned at the time of this final office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet hub must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The hub depicted in Figure 6 appears to just be the lower wall of the recess. The Examiner notes that claim language has been suggested below for Claim 5, which if adopted would additionally overcome this drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5:
	-A magnet “boss” is claimed but by viewing the figures it appears that the magnet just resides in a recess. While Figure 6 depicts numeral 89 as the boss, there does not appear to be a boss depicted, so the structure is unclear. The Examiner suggests the claim language ---configured to retain said magnet within a magnet boss---.


	Regarding Claims 8-14:
	-Claims 8-14 define a display device. This is unclear since the independent claim 8 is drawn to a device mount as depicted in Figure 1, and not to a combination of the display mount with a display device. The preamble only uses functional language “for receiving a display device”. Claim 8 and any claims dependent from claim 8 should only be defining the device mount. The Examiner suggests amending the preamble of claim 8 to claim ---A device mount in combination with a display device, the device mount comprising:---. Then the preamble of the dependent claims should also be amended accordingly.

Regarding Claim 8:
	-It is unclear if “a display device” in the body of the claim is referring to the same display device of the preamble. The Examiner suggests the phrase ---the display device---.

	Regarding Claims 10, 11, and 14, it is unclear if the claim language is referring to the device mount or the display device since additional elements are being claimed. The Examiner suggests adding the phrase ---, the device mount--- directly before the phrase “further comprising”.


Allowable Subject Matter
Claims 1-4, 6, and 7 are allowed.
Claims 5, and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
	
	
Response to Arguments
Regarding Applicant’s arguments regarding the magnet boss with respect to both the drawings and Claim 5:
 The Applicant argues that the magnet boss is depicted and shows a perspective view of Figure 6 to depict the boss protruding from a bottom of the base, and states that the boss is a raised cylinder. The Examiner has fully considered the Applicant’s arguments but it is not persuasive. The Applicant is relying on a perspective figure that is not included in the applicant’s figures. Figure 6 does not depict that 89 is a raised cylinder as argued by the Applicant. However, Figure 6 does have numeral 89 pointing to what the specification defines as the magnet boss, and Figure 1 does teach a cylindrical recess in which the magnet is received. Therefore, the Examiner will accept the language ---configured to retain said magnet within a magnet boss--- since this language has enough support from the specification and figures. This language will also overcome the drawing objection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632